Treat, C. J. This was an action of debt brought by Wright against March. The declaration alleged generally that the defendant was indebted to the plaintiff in the sum of $160.87, for work and labor done ; and it concluded to the damage of the plaintiff $100. The defendant pleaded nil debet, and payment. The record states : “ This day came the parties by their attorneys, and issues being joined, by consent, the same are tried by the court; and the court having heard the cause, finds the issues for the plaintiff; thereupon it is considered and adjudged, that the plaintiff recover of the defendant the sum of $201.87, the debt and interest found to be due.” It was error to enter a judgment for the aggregate of the principal and interest. It was the duty of the court to ascertain the amount of each, and render judgment for the principal as debt, and for the interest as damages. As interest was not specifically claimed in the declaration, it could not be considered as part of the debt. If recoverable at all, it was only as damages for the detention of the debt. Judgment should have been entered for the amount of the indebtedness established by the evidence as the debt, and for the amount of the interest due thereon, as the damages. Wilmans v. Bank of Illinois, 1 Gilman, 667; Mager v. Hutchinson, 2 Ibid. 266. The judgment is reversed, and the cause remanded. Judgment reversed.